Citation Nr: 0910928	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-10 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a chronic foot disorder, to include a right 
foot plantar callus, right foot plantar wart and left second 
toe depressed metatarsal, bunion deformity and corns.

2.  Entitlement to a disability rating in excess of 30 
percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
denied the appellant's claim of entitlement to service 
connection for pes planus, entitlement to a compensable 
disability rating for hemorrhoids [which was originally 
granted in August 1983] and declined to reopen the 
appellant's claim of entitlement to service connection for a 
chronic foot disorder.

A subsequent rating decision dated in January 2006, increased 
the appellant's disability rating for hemorrhoids from 
noncompensable to 30 percent disabling, effective April 9, 
2004 [the date of the appellant's claim].  Since this 
increase did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2007, the appellant presented sworn testimony during 
a personal hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the appellant's 
claims file.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2008).  During his March 2007 Travel Board hearing, 
the appellant stated that he wished to withdraw his claim of 
entitlement to service connection for pes planus.  
Accordingly, there remain no allegations of errors of fact or 
law for appellate consideration.  The Board does not have 
jurisdiction to review the appeal and it is dismissed.
With regard to the appellant's petition to reopen his claim 
of entitlement to service connection for a chronic foot 
disorder, to establish jurisdiction over this issue, the 
Board must first consider whether new and material evidence 
has been received to reopen the claim.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for a chronic foot 
disorder.


FINDINGS OF FACT

1.  Evidence received since the final February 1986 Board 
decision, which declined to reopen the appellant's claim of 
entitlement to service connection for a chronic foot 
disorder, is new to the claims file, but does not relate to 
unestablished facts necessary to substantiate the claim of 
whether a chronic foot disorder was incurred or aggravated in 
service.

2.  The residuals of the appellant's hemorrhoids include 
occasional flare-ups, diarrhea and anal itching, with 
extensive leakage and frequent involuntary bowel movements.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received for the 
claim of entitlement to service connection for a chronic foot 
disorder; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

2.  The criteria for a rating of 60 percent, and no higher, 
for service-connected hemorrhoids have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332 
and 7336 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  In addition, the case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), requires that, prior to the adjudication of a 
petition to reopen a service connection claim, the appellant 
be given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  

Prior to initial adjudication of the appellant's new and 
material claim, a letter dated in May 2004 fully satisfied 
the duty to notify provisions for the first three elements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Despite this change in the 
regulation, the May 2004 and January 2008 notice letters 
informed the appellant that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  The May 2004 letter also 
provided notice of the elements of new and material evidence 
and the reasons for the prior denial.  The criteria of Kent 
are satisfied.  See Kent, supra.  

Since the Board has concluded that new and material evidence 
has not been submitted for the claim for service connection, 
reopening is not warranted and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the appellant's increased 
rating claim, the May 2004 notice letter fully satisfied the 
duty to notify provisions elements 2, 3, and 4.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187; Pelegrini II.  In order to 
satisfy the first Pelegrini II element for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 



(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the claimant.  Id., at 889.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the appellant a May 2004 letter, which requested that the 
appellant provide evidence describing how his disability had 
worsened.  In addition, the appellant provided statements 
during his June 2004, December 2005 and September 2008 VA 
examinations regarding the impact of his disability on his 
life.  The Board finds that the notice given, the questions 
directly asked and the responses provided by the appellant 
show that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds the appellant 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the appellant 
is service-connected for hemorrhoids.  As will be discussed 
below, hemorrhoids are rated under Diagnostic Codes 7332 and 
7336, 38 C.F.R. 4.114.  These are the only Diagnostic Codes 
to address the appellant's disability and they are not cross 
referenced to any other Codes for the purposes of evaluation.  
See id.  Furthermore, there is no single measurement or test 
that is required to establish a higher rating.  On the 
contrary, entitlement to a higher disability rating would be 
satisfied by evidence demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the appellant's employment and daily life.  See 
id.  The Board finds that no more specific notice is required 
of VA and that any error in not providing the rating criteria 
is harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the appellant 
was not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which an appellant can be rated, excepting only referral 
for extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the 
appellant that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the appellant and 
cannot be changed.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.  

As to the fourth element, the May 2004 and January 2008 
notice letters did provide notice of the types of evidence, 
both medical and lay, including employment records, which 
could be submitted in support of his claim.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  See 
id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  VA also 
obtained his records from the Social Security Administration. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

In an attempt to reopen a previously denied claim for service 
connection, the duty to assist does not include the provision 
of a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2008).  The appellant was not afforded an examination in 
association with his petition to reopen.  As discussed below, 
the Board concludes that new and material evidence has not 
been submitted on this claim.  Accordingly, there is no duty 
to provide an examination and no error exists.  See id.

Regarding increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the appellant.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the appellant appropriate VA examinations in 
June 2004, December 2005 and September 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
hemorrhoids since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The September 2008 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The appellant contends that he suffered from a chronic foot 
disorder in service, which was the genesis of his current 
bilateral foot problems.  In August 1983, the appellant 
petitioned to reopen his previously denied claim of 
entitlement to service connection for a chronic foot 
disability.  He was denied by a rating decision of the RO in 
May 1984 and later by the Board in February 1986.  That 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 C.F.R. § 
3.156(a) defines "new and material evidence."  "[N]ew 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As the previous petition to reopen the appellant's claim of 
entitlement to service connection was denied on the premise 
that there was no evidence of continued foot symptomatology, 
for evidence to be new and material in this matter, (i.e., 
relating to an unestablished fact necessary to substantiate 
the claim, and raising a reasonable possibility of 
substantiating the claim), it would have to tend to show that 
the appellant continuously suffered from a chronic foot 
disorder since service and that his current disorder was 
caused by a disease or injury in service.



The RO received the appellant's VA treatment records for his 
foot problems dating from 1989 to the present.  This "new" 
evidence is not material, however.  There is no evidence of 
continued symptomatology or that the appellant's current 
condition is in any way related to the one incident in 
service when he had several calluses shaved.

The Board finds that the evidence received since 1986, while 
relating to unestablished facts necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the evidence is not 
material.  The appeal to reopen the appellant's claim of 
entitlement to service connection for a chronic foot disorder 
is denied.

III.  Increased Disability Rating

The appellant's service-connected hemorrhoids are currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Codes 7332 and 7336 (2008).  The appellant 
contends that the symptomatology of his service-connected 
disability is more severe than contemplated by the currently 
assigned 30 percent rating evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2008).  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  See 38 C.F.R. 
§ 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  All benefit of the 
doubt will be resolved in the appellant's favor.  See 38 
C.F.R. § 4.3 (2008).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating an 
appellant's service-connected disabilities.  See 38 C.F.R. § 
4.14 (2008).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the appellant's 
service-connected hemorrhoids.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for an 
appellant to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  See Fenderson at 126-28.  While this appeal was 
pending, the Court also held that staged ratings are 
appropriate for increased rating claims when factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, in accordance with Hart, the Board has considered 
the propriety of staged ratings in evaluating the appellant's 
service-connected hemorrhoids.



The appellant was initially rated under Diagnostic Code 7336 
for his service-connected hemorrhoids.  Under this Diagnostic 
Code, internal or external hemorrhoids warrant a 
noncompensable rating if symptoms are mild or moderate.  A 10 
percent rating is warranted if hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted if there is persistent bleeding with secondary 
anemia or fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2008).  

However, as his disability and associated residuals increased 
in severity, he was alternately rated under Diagnostic Code 
7332.  Under this Diagnostic Code, rectum and anus, 
impairment of sphincter control, provides a 30 percent rating 
if the impairment is manifested by occasional involuntary 
bowel movements that necessitate the wearing of a pad.  A 60 
percent rating is appropriate if the impairment is manifested 
by extensive leakage and fairly frequent involuntary bowel 
movements.  See 38 C.F.R. § 4.114, Diagnostic Code 7332 
(2008).  All other Diagnostic Codes for the digestive system 
have been reviewed and no other Codes are relevant to the 
appellant's claim.

The medical evidence in the appellant's claim file presents a 
fluctuating picture of the appellant's health with regard to 
his hemorrhoids.  In June 2004, upon VA anorectal 
examination, a fungating cauliflower-looking mass was noted 
to protrude from the appellant's anal opening.  See VA 
examination report, June 24, 2004.  In February 2005, the 
appellant complained of intermittent bleeding and some 
drainage from his hemorrhoids.  He also complained of chronic 
diarrhea.  He noted that he had recently undergone an 
endoscopic retrograde cholangiopancreatography (ERCP).  See 
VA Medical Center (VAMC) treatment record, February 4, 2005.  
In June 2005, the appellant underwent a colonoscopy.  The 
perianal examination was abnormal with non-thrombosed 
external hemorrhoids present.  Two internal hemorrhoids, 
which were later determined to be non-cancerous, were 
resected and retrieved.  See VAMC treatment record, 
colonoscopy report, June 1, 2005.  

The appellant was afforded a second VA examination in 
December 2005.  The appellant commented that he believed 
himself to be unemployable as long as he has uncontrollable 
diarrheic bowel movements.  The examiner diagnosed the 
appellant with severe circumferential prolapsed internal and 
external hemorrhoids with exposed rectal mucosa in need of an 
extensive internal and external hemorrhoidectomy.  The 
appellant was also noted to have an inefficient anal 
sphincter due to his large prolapsed internal and external 
hemorrhoids, resulting in fecal leakage daily and involuntary 
loss of diarrheic stools in his protective undergarment three 
to four days per month.  There was no evidence of anemia.  
See VA examination report, December 23, 2005.

In August 2006, the appellant underwent an extensive 
hemorrhoidectomy for his Grade IV hemorrhoids.  Although 
subsequent VA outpatient treatment records reflect some 
improvement in symptomatology, there were still notations of 
continuing problems.  In April 2007, it was noted that the 
appellant continued to wear diapers daily due to leakage.  In 
September 2007, it was noted that he continued to have 
incontinence following the surgery.  

During the September 2008 VA examination, the appellant 
commented that since his August 2006 hemorrhoidectomy, he had 
significant relief with only mild, occasional flare-ups.  The 
appellant stated that he was not taking any medication for 
his hemorrhoids and had not required any medical treatment 
since his 2006 surgery.  He noted that he occasionally 
experienced bright red blood on his undergarments, but no 
severe bleeding was reported.  He stated he had no fecal 
incontinence or anal infection but did report diarrhea and 
anal itching.  Upon physical examination, the appellant had 
good rectal tone and no internal hemorrhoids but there was 
evidence of very small external hemorrhoids.  They were not 
thrombosed or tender and there was no evidence of fissures.  
The appellant reported that the residual small hemorrhoids 
occasionally flared up but that they were not severely 
painful.  Otherwise, no other abnormalities were noted.  See 
VA examination report, September 6, 2008.  

The evidence is at least in equipoise as to whether the 
appellant's impairment is manifested by extensive leakage and 
fairly frequent involuntary bowel movements, pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7332 (2008).  Certainly such 
impairment was present when he filed his claim for an 
increase and prior to the 2006 surgery.  There are at least 
some notations in the VA treatment records that he continued 
to have a need for daily use of protective undergarments 
after the surgery.  He testified to such before the 
undersigned in March 2007.  

There is also some question in the medical evidence as to 
whether the veteran's nutritional status is impaired due to 
his hemorrhoid disorder.  There are several references to the 
fact that he is malnourished and underweight.  Numerous 
laboratory results between 2004 and 2006 show low levels of 
red blood cells, hemoglobin, and hematocrit.  The VA examiner 
in 2005 felt that this was probably related to the veteran's 
nutritional status, rather than gastrointestinal blood loss.  
However, that examiner also noted insufficient sphincter tone 
and daily fecal leakage, which, as noted above, are 
sufficient to meet the criteria for a 60 percent rating. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert at 53.  In the present case, it appears the 
appellant has had some relief of symptoms since his 2006 
surgery, but some records reference daily fecal incontinence, 
which is sufficient to meet the criteria for a higher rating.  
Therefore, the Board is resolving doubt in his favor and 
assigning him a 60 percent rating for service-connected 
hemorrhoids.  Thus, the appellant's claim is granted.

This is the highest disability rating available.  Therefore, 
the Board has contemplated whether this claim should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  See 38 
C.F.R. § 3.321(b)(1) (2008).  The Board finds no evidence 
that the appellant's service-connected hemorrhoids present 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  

The Board acknowledges the appellant's statements with regard 
to how his service-connected disability has affected his 
daily life, such as having a difficult time driving for long 
periods of time; however, the objective medical evidence of 
record does not show that manifestations of the appellant's 
service-connected disability result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 
38 C.F.R. § 4.1 (2008).  Consequently, the Board concludes 
that referral of this case for consideration of an extra-
schedular rating is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).


ORDER


The appeal to reopen the claim of entitlement to service 
connection for a chronic foot disorder is denied.

Entitlement to a disability rating of 60 percent for 
hemorrhoids is granted, subject to the laws and regulations 
governing payment of monetary benefits.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


